Citation Nr: 1040099	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  08-02 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a cervical spine disorder 
(claimed as degenerative disc disease).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 

INTRODUCTION

The Veteran served on active duty from December 1968 to August 
1971.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has claimed that his current cervical spine disorder, 
to include degenerative joint disease of the cervical spine had 
its onset during his active service.  Particularly, the Veteran 
has testified that he was involved in a car accident in 1970, 
during his active service, after which he had chronic neck pain.

The Veteran's service treatment records show that in September 
and October 1970, the Veteran was treated for neck pain that had 
occurred for the past three months following a multi-car 
accident.

VA treatment records dated from 2004 to September 2009 noted 
complaints of neck pain and a diagnosis of degenerative changes 
to the cervical spine with multi-level degenerative disc disease 
and very minimal scoliosis.  Likewise a June 2004 VA examination 
indicated that the Veteran reported neck pain since being 
involved in a motor vehicle accident during his active service.  
The examiner provided a diagnosis of degenerative changes of the 
cervical spine with minimal functional impairment.  However the 
examiner did not provide an opinion regarding the etiology of his 
degenerative changes of the cervical spine.  A VA examination and 
opinion should be obtained in order to address this assertion.  
See 38 U.S.C.A. § 5103A(d)(2).

In addition, while this case is in remand status, the originating 
agency should obtain any outstanding records pertaining to 
treatment of the disorders since September 2009.

Accordingly, the case is REMANDED for the following action:

1.	The RO or the AMC should undertake 
appropriate development to obtain a copy 
of any outstanding records pertaining to 
treatment of the Veteran's cervical spine 
disability since September 2009.

2.	The Veteran should be afforded a VA spine 
examination to determine the etiology of 
the current cervical spine disability.  
The claims file must be provided to the 
examiner prior to the examination.  All 
indicated evaluations, studies, and tests 
should be accomplished, and any such 
results must be included in the 
examination report.  After conducting the 
examination, the examiner should provide 
an opinion on the following:

Whether it is at least as likely as not 
(e.g., a 50% or higher degree of 
probability) that any current cervical 
spine disability, including degenerative 
disease of the cervical spine, had its 
onset during service or is in any way 
related to the Veteran's active service, 
including the reported 1970 motor vehicle 
accident.     

A complete rationale for all opinions 
expressed must be provided.

3.  After the foregoing, the RO/AMC must 
review the evidence added to the record and 
readjudicate the Veteran's claim.  If the 
claimed benefit remains denied, the Veteran 
and his representative should be provided 
an appropriate supplemental statement of 
the case and given an opportunity to 
respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


